UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4422



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CALVIN MCRAE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cr-00016-CCB)


Submitted:   November 14, 2007         Decided:     December 21, 2007


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Michael T. CitaraManis,
Assistant Federal Public Defender, Sherri Keene, Staff Attorney,
Greenbelt, Maryland, for Appellant.    Christopher John Romano,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Calvin McRae pled guilty pursuant to a written plea

agreement to attempting to possess with intent to distribute

heroin, in violation of 21 U.S.C. § 846 (2000).                         McRae was

sentenced, in accordance with the terms of his plea agreement, to

108 months’ imprisonment.          Finding no error, we affirm.

          On appeal, counsel filed a brief pursuant to Anders v.

California,    386    U.S.    738    (1967),      asserting     there    were   no

meritorious    grounds      for   appeal,   but    addressing      whether   McRae

knowingly and intelligently waived his right to appeal.                   Counsel

also addresses the reasonableness of McRae’s sentence.                  McRae was

notified of his right to file a pro se supplemental brief, but did

not do so, and the Government elected not to file a responsive

brief.

          Initially, McRae challenges the voluntariness of the

appellate waiver provision in his plea agreement. However, because

the Government has not sought to enforce the waiver, see United

States v. Poindexter, 492 F.3d 263, 271 (4th Cir. 2007), we need

not address this issue.           Our review of the transcript of McRae’s

guilty plea hearing confirms that the court complied with Fed. R.

Crim. P. 11.

          McRae      also    contends    his      sentence    is   unreasonable.

However, the district court appropriately treated the Sentencing

Guidelines as advisory, properly calculated and considered the


                                      - 2 -
advisory guideline range, and weighed the relevant 18 U.S.C.

§ 3553(a) (2000) factors.        See United States v. Hughes, 401 F.3d

540, 546-47 (4th Cir. 2005).      McRae’s 108-month sentence, which is

within the applicable guideline range and below the statutory

maximum, is therefore presumptively reasonable.             See United States

v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct.

2309 (2006); see also Rita v. United States, 127 S. Ct. 2456,

2462-65 (2007) (approving presumption of reasonableness accorded

sentences within properly calculated guideline range).            We discern

no   basis    in   this   case   to     find   that   the    presumption   of

reasonableness has been overcome.              Moreover, McRae’s sentence

comports with the terms of his plea agreement.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   Accordingly, we affirm the conviction and sentence.              We

deny counsel’s motion to withdraw.              This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move this

court for leave to withdraw from representation.            Counsel’s motion

must state that a copy thereof was served on the client.                   We

dispense with oral argument because the facts and legal contentions




                                      - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 4 -